DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sei et al., US 2013/0256622 (corresponding to US 9,444,791; and listed in IDS filed on 11/07/2021).
In re Claim 1, Sai discloses a selector device for a memory cell in a memory array, the selector device comprising: a first electrode 10; a separator 20 comprising: a first region 21 comprising a single-composition layer of a mixed ionic- electronic conduction material with a first concentration of defects (oxygen vacancies; [0034]); and a second region 22 comprising a single-composition layer of a transitional metal oxide with a second concentration of defects (oxygen vacancies; [00341]; [0043]; [0049]; [0054]) that is different from the first concentration of defects; and a second electrode 30, wherein the separator 20 is between the first electrode 10 and the second electrode 30 (Figs. 1-3; [0031-0089]).
In re Claim 2, Sei discloses the selector device of claim 1, wherein a non-volatile memory cell is coupled to the selector device in a memory array (Figs. 2-3; [0061-0067]).
In re Claim 3, Sei discloses the selector device of claim 2, wherein the non-volatile memory cell comprises a resistive random-access memory (ReRAM) ([0067]).
In re Claim 4, Sei discloses the  selector device of claim 1, wherein the first electrode 10 comprises a first metal (TiN, [0069]); and the second electrode 30 comprises a second metal (W; [0069]) that is different from the first metal TiN.
In re Claim 5, Sei discloses the  selector device of claim 4, wherein: the first metal TiN inherently has a first work function inherently has a second work function 5.05 eV, see at https://aip.scitation.org/doi/pdf/10.1063/1.4866323 ) and the second metal W inherently has a second work function (4.55 eV, see https://public.wsu.edu/~pchemlab/documents/Work-functionvalues.pdf );  that is different from the first work function. It is inherent because according to https://public.wsu.edu/~pchemlab/documents/Work-functionvalues.pdf a first work function of W is 4.55 eV, while according to Lima et al., “Metal gate work function tuning by Al incorporation in TiN”, 2014, JOURNAL OF APPLIED PHYSICS 115, 074504, pages 1-5, (published 21 February, 2014) (listed in IDS filed on 11/17/2021) the second work function of TiN (5.05 eV, Table 1, line 2, at page 2). Let’s note that references of https://public.wsu.edu/~pchemlab/documents/Work-functionvalues.pdf and Lima are presented here only as an evidence of inherency (MPEP213.01.I). 
In re Claim 6, Sei discloses the selector device of claim 5, wherein a difference between the first work function and the second work function inherently causes an electric field between the first electrode 10 and the second electrode 30 that opposes a voltage applied between the first electrode 10 and the second electrode 30 (Fig. 1). ). It is inherent because according to MPEP2112.01 WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Sei’s selector device being substantially identical to that of the claim, claimed function, namely the difference between the first work function and the second work function causes an electric field between the first electrode and the second electrode that opposes the voltage applied between the first electrode and the second electrode, is anticipated.
In re Claim 7, Si discloses the selector device of claim 6, wherein a difference between the first work function and the second work function inherently causes a voltage at which the selector device 1 begins to conduct to increase. It is inherent because according to MPEP2112.01 [R-3] WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Sei’s selector device being substantially identical to that of the claim, claimed function, namely the first work function and the second work function causes a voltage at which the selector device begins to conduct to increase, is anticipated.
In re Claim 12, Sei discloses a method of implementing a selector device 1 for a memory cell in a memory array, the method comprising: forming a first metal layer to form first electrode 10, forming a separator 20 on top of the first electrode 10, wherein the separator 20 comprises: a first region 21 comprising a single-composition layer of a mixed ionic- electronic conduction material with a first concentration of defects (oxygen vacancies) ([0034]); and a second region 22 comprising a single-composition layer of a transitional metal oxide with a second concentration of defects (oxygen vacancies) ([0041]; [0043]; [0049; [0054]) that is different from the first concentration of defects; and forming a second metal layer to form a second electrode 30 (Figs. 1-3; [0031-0089]).
In re Claim 13, Sei discloses the method of claim 12, wherein a non-volatile memory cell is coupled to the selector device in a memory array (Figs. 2-3; [0061-0067]).
In re Claim 14, Sei discloses the method of claim 13, wherein the non-volatile memory cell comprises 2 a resistive random-access memory (ReRAM) ([0067]).
In re Claim 15, Sei discloses the method of claim 13, wherein the memory array comprises at least one write line WL electrically coupled to the first electrode 10, and at least one bit line BL electrically coupled to the second electrode 30 such that a voltage applied between the first electrode 10 and the second electrode 30 is supplied by the at least one write line and the at least one bit line BL (Figs. 2-3; [0062-0066]).
In re Claim 16, Sei discloses the e method of claim 12, wherein a thickness of the separator 20 is selected based on an amount by which a leakage current is to be reduced through the selector device 1 ([0037]).
In re Claim 17, Sei discloses the method of claim 12, wherein: the first electrode 10 comprises a first metal (TiN, [0069]); and  the second electrode 30 comprises a second metal (W; [0069]) that is different from the first metal TiN.
In re Claim 18, Sei discloses a selector device 1 for a memory cell in a memory array, the selector device 1 comprising: a first electrode 10 formed from a first metal (W, [0069]) having a first work function WF1; a separator 20 comprising a layer 21 of a mixed ionic-electronic conduction material comprising mobile ions that move in response to a voltage applied across the selector device; and a second electrode 30 formed from a second metal ([0069]) having a second work function WF2 that is different from the first work function WF1, wherein a difference between the first work function WF1 and the second work function WF2 induces an electric field that causes the mobile ions to return to an original position when the voltage applied across the selector device 1  is removed  (Figs. 1-3; [0031-0089]).
In re Claim 19, Sei discloses the selector device of claim 18, wherein a non-volatile memory cell is coupled to the selector device in a memory array (Figs. 2-3; [0061-0067]).
In re Claim 20, Sei discloses the  selector device of claim 19, wherein the non-volatile memory cell 2 comprises a resistive random-access memory (ReRAM) ([0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sei as applied to claim 1 above.
In re Claim 8, Sei discloses all limitations of claim 8 except for that the first region comprises germanium telluride. The difference between Applicant’s claim 8 and Sei’s reference is in the specified material used in the first region. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified germanium telluride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 9, Sei discloses all limitations of claim 9 except for that the second region comprises titanium oxide. The difference between Applicant’s claim 9 and Sei’s reference is in the specified material used in the second region. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified titanium oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Allowable Subject Matter
Claims 10 -11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “an interface between the first region and the second region is configured to form dipoles”, in combination with limitations of Claim 1 on which it depends.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Futase, US 2019/0172532;
Futase, US10.297,312.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893